Citation Nr: 1142926	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  08-24 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to January 1970. 

This case comes before the Board of Veterans' Appeals (the Board) from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  


FINDINGS OF FACT

1.  The Veteran's assertion that he was exposed to air-gun injections and shared razors and toothbrushes in service is credible.

2.  The preponderance of the most probative and competent evidence supports finding a nexus between the Veteran's hepatitis C and active service.


CONCLUSION OF LAW

Hepatitis C was incurred while on active duty.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  Given the decision below, a detailed explanation of how VA complied with the Act is unnecessary.

Governing law and regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In a VA Fast Letter 04-13, June 29, 2004, VA noted that a rating decision had been issued based a statement which was incorrectly ascribed to a VA physician.  The purported statement was to the effect that persons who were inoculated with a jet injector were at risk of having hepatitis C.  The Fast Letter then identified "key points" that included the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  Another "key point" was the fact that hepatitis C can potentially be transmitted with the reuse of needles for tattoos, body piercing, and acupuncture.  

The Fast Letter concludes that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.  It also noted that transmission of hepatitis C virus with air gun injections was "biologically plausible," notwithstanding the lack of any scientific evidence so documenting.  It noted that it was "essential" that the report upon which the determination of service connection is made includes a full discussion of all modes of transmission, and a rationale as to why the examiner believes the air gun was the source of a veteran's hepatitis C.

Analysis

The Veteran claims that he was exposed to hepatitis C in service from air-gun injections for vaccination purposes during basic training and from sharing razors and toothbrushes in service.  The appellant is competent to make this assertion.  He submitted evidence regarding the frequent use of air-gun injections in the Air Force during his period of service.  He also acknowledged that he had unprotected sexual activity in service.  The Board finds him credible.

Although the service treatment records show no complaints of jaundice or diagnosis of hepatitis and even though the Veteran denied a history of jaundice on separation, there are two medical nexus opinions linking his hepatitis C to service.  

In a November 2006 statement, Dr. Torok, an assistant professor of medicine in a liver transplant program, noted that from her assessment and her review of his medical history, she did not find any risk factors that would have exposed him to the hepatitis C virus with the exception of the injections he received during basic training in 1966 from the use of jet air guns.  That doctor indicated that these guns were used to immunize mass numbers of military personnel in succession with little or no regard to sterilization.  That physician stated that she suspected that air-gun injections were the manner in which he contracted hepatitis C.  Her basis for her suspicion was the fact that the date of the Veteran's transplant, May 10, 2002, compared to the date of his enrollment in service, June 2, 1966, coincides with the 30 to 40 years it takes for end-stage liver disease to develop.  Dr. Torok concluded by opining that the appellant acquired hepatitis C during active service. 

The May 2008 VA examiner opined that it was at least as likely as not that the Veteran's contraction of hepatitis C occurred in service due to either air-gun injections or sharing of razors and toothbrushes and that it was less likely due to unprotected sexual activity in service with a minimum number of sexual partners prior to his marriage at a young age.  The examiner indicated that based on the chronicity of the development of end-stage liver disease, i.e., 40 years, it was at least as likely as not that the appellant contracted hepatitis C during the time frame when he was on active duty.  The examiner's basis for her opinion was various lay statements, including the Veteran's, and the opinion of a liver expert.  In particular, while the Veteran and his brother are not competent to report that he had hepatitis soon after service, they are competent to report that he was hospitalized for appearing to have jaundice.

Both of these opinions provide rationale as to why the air gun was the source of the Veteran's hepatitis C.  See VA Fast Letter 04-13, June 29, 2004.  There is no competent and credible evidence of any post-service exposure to hepatitis C.  There is no competent medical nexus opinion of record indicating that the hepatitis C is not due to active service.  Hence, service connection is in order.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303.
 
The benefit sought on appeal is allowed.


ORDER


Entitlement to service connection for hepatitis C is granted.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


